PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of				:
HARRELL, DANIEL WILLIAM		:
Application No.:  16/861,806			:	DECISION ON PETITION
Filing Date:  April 29, 2020			:
Title:  PREBIOTIC FIBER BARS AND METHOD OF MAKING 
		


This is a decision on the petition filed April 04, 2022, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice of Non-Compliant Amendment office action mailed April 15, 2021, the applicant was given two (2) month from the mail date of the notice to reply.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 16, 2021.  A Notice of Abandonment was mailed on December 09, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the office action was sent in with the petition; (2) the petition fee of $525.00; and (3) the required statement of unintentional delay have been received.

 Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 1791 for processing of the amendment and for appropriate action by the Examiner in the normal course of business.



/Dale A. Hall/Paralegal Specialist, OPET